internal_revenue_service index no number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-102481-99 date date re legend decedent taxpayer will date date date date date brokerage firm brokerage account state x state x law this is in response to your letter dated date and subsequent correspondence in which you requested that we rule that a surviving spouse’s proposed disclaimer will be a qualified_disclaimer under sec_2518 of the internal_revenue_code the facts and representations are as follows decedent died testate on date a resident of state x under article iii paragraph of her will decedent designated her surviving_spouse taxpayer as sole independent executor of her will and estate prior to decedent’s death decedent and taxpayer signed an agreement with brokerage firm and opened a brokerage account with their community_property funds the specific terms of the agreement with the brokerage firm state in pertinent part as follows we agree as between ourselves and with you that the initial funds and securities deposited into the account all funds and securities deposited into the account in the future by either of us and cash and stock_dividends interest_income and all other account increments are hereby partitioned so that such funds and values will hereafter be owned one-half by each of us respectively as our separate_property both of us as between ourselves and with you agree that the entire_interest in the account including the initial deposit subsequent deposits and subsequent cash and stock_dividends interest interest_income and all other account increments are held by us as joint_tenants with rights of survivorship and not as tenants-in-common and that the entire_interest of a deceased joint tenant in the account will pass by right_of_survivorship in the event of the death of either of us the entire_interest in the account shall be vested in the survivor on the same terms and conditions as theretofore held without in any manner releasing the decedent’s estate from any liability it may have hereunder on date brokerage firm in accordance with the procedure which had been followed before decedent’s death issued a check for the income earned on the account taxpayer deposited this check in the joint bank account of decedent and taxpayer taxpayer subsequently withdrew one-half of this amount and deposited it in the bank account for decedent’s estate which was opened on date on date taxpayer upon the request of brokerage firm authorized brokerage firm to transfer the assets in the brokerage account to an account held solely in taxpayer’s name on date decedent’s will was admitted for probate and taxpayer was granted letters testamentary as executor of the estate on the same date taxpayer as executor opened a bank account in the name of decedent’s estate taxpayer deposited one-half of the amount of all subsequent income checks issued by brokerage firm into this account also on date taxpayer as executor requested brokerage firm to open a separate_account in the name of decedent’s estate on date one-half of each security held in the original brokerage account was transferred to a separate_account in the name of decedent’s estate taxpayer proposes to disclaim decedent’s one-half interest in the brokerage account which passed to him by right_of_survivorship the disclaimed interest will then pass pursuant to the terms of decedent’s will to the residuary beneficiaries sec_2046 of the internal_revenue_code provides that disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 provides that if a person makes a qualified_disclaimer with respect to any interest in property the disclaimed interest will be treated for federal estate gift and generation-skipping_transfer_tax purposes as if it had never been transferred to the disclaimant sec_2518 defines the term qualified_disclaimer to mean an irrevocable and unqualified refusal by a person to accept an interest in property but only if such refusal is in writing the disclaimer is received by the transferor of the interest his legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date which is months after the later of the date on which the transfer creating the interest in such person is made or the day on which such person attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either to the spouse of the decedent or to a person other than the person making the disclaimer under sec_25_2518-1 of the gift_tax regulations if a qualified_disclaimer is made the property is treated for federal gift estate and generation-skipping_transfer_tax purposes as passing directly from the transferor and not from the disclaimant to the person entitled to receive the property as a result of the disclaimer thus the disclaimant is not treated as making a gift sec_25_2518-2 provides a special rule for joint bank brokerage and other investment accounts established between spouses or between persons other than husband and wife it states that in the case of a transfer to a joint bank brokerage or other investment account if a transferor may unilaterally regain the transferor’s own contributions to the account without the consent of the other cotenant such that the transfer is not a completed_gift under sec_25_2511-1 the transfer creating the survivor’s interest in the decedent’s share of the account occurs on the death of the deceased cotenant accordingly if a surviving joint tenant desires to make a qualified_disclaimer with respect to funds contributed by a deceased cotenant the disclaimer must be made within months of the cotenant’s death the surviving joint tenant may not disclaim any portion of the joint account attributable to consideration furnished by that surviving joint tenant sec_25_2518-2 states that a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act which is consistent with ownership of the interest in property acts indicative of acceptance include using the property or the interest in property accepting dividends interest or rents from the property and directing others to act with respect to the property or interest in property however merely taking delivery of an instrument of title without more does not constitute acceptance moreover a disclaimant is not considered to have accepted property merely because under applicable local law title to the property vests immediately in the disclaimant upon the death of a decedent sec_25_2518-2 states that if a beneficiary who disclaims an interest in property is also a fiduciary actions taken by such person in the exercise of fiduciary powers to preserve or maintain the disclaimed property shall not be treated as an acceptance of such property or any of its benefits under state x law a joint account belongs during the lifetime of all parties to the parties in proportion to the net contributions by each to the sums on deposit unless there is clear_and_convincing evidence of a different intent in addition sums remaining on deposit at the death of a party to a joint account belong to the surviving party or parties against the estate of the decedent if by a written_agreement signed by the party who dies the interest of such deceased party is made to survive to the surviving party or parties in the instant case taxpayer proposes to file with the probate_court and deliver to himself as executor within months of decedent’s death a writing by which he will irrevocably disclaim his right to decedent’s one-half interest in the brokerage account the proposed disclaimer thus will satisfy the requirements of sec_2518 and as a result of taxpayer’s disclaimer the disclaimed assets will pass pursuant to decedent’s will to a residuary_trust created under the will taxpayer is the sole income_beneficiary of the residuary_trust but will cease to have any interest in the trust upon the occurrence of certain events including his remarriage or death thus the disclaimed interest will pass in accordance with the requirement of sec_2518 we have considered whether two acts of the taxpayer either alone or together constitute an acceptance of the disclaimed interest or any of its benefits within the meaning of sec_2518 and sec_25_2518-2 under the standard procedures of the brokerage firm upon the death of one joint tenant assets held in joint accounts are transferred to accounts held solely by the surviving joint tenant although taxpayer authorized the brokerage firm to transfer the assets in the joint account to an account held solely in his name at no time after decedent’s death has taxpayer drawn on any securities or funds from the account in addition taxpayer has not otherwise asserted any control_over the property under the facts and circumstances in this case taxpayer’s authorization to transfer the joint account to an account held solely in his name is not considered acceptance of the decedent’s share of the joint account or its benefits for purposes of sec_2518 taxpayer received the first check for the income earned on the brokerage account approximately days after decedent’s date of death taxpayer deposited this income distribution in the joint bank account of decedent and taxpayer taxpayer represents that he never used any of the funds which comprised decedent’s share of the joint bank account further once taxpayer was appointed executor of decedent’s estate he created a bank account in the name of decedent’s estate and transferred decedent’s share of the joint bank account into this estate bank account under the facts and circumstances in this case neither taxpayer’s receiving the income earned on the brokerage account nor depositing the first check that taxpayer received after the decedent’s date of death into the joint bank account of decedent and taxpayer constitutes acceptance of decedent’s interest in the brokerage account or any of its benefits under sec_2518 based on the facts submitted and representations made we conclude that the proposed disclaimer described above with respect to the taxpayer’s one-half survivorship interest in the jointly-held brokerage account if made in writing within months of decedent’s date of death will be a qualified_disclaimer for purposes of sec_2518 except as specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions of the code or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely industries assistant chief_counsel passthroughs and special katherine a mellody senior technician reviewer by branch enclosure copy for sec_6110 purposes
